t c summary opinion united_states tax_court thomas edwards petitioner v commissioner of internal revenue respondent docket no 9025-06s filed date john g pierce for petitioner jeffrey s leuchtefeld for respondent panuthos chief special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax of dollar_figure and additions to tax under sec_6651 of dollar_figure under sec_6651 of dollar_figure and under sec_6654 of dollar_figure after concessions the issues for decision are whether petitioner is entitled to business_expense deductions for and whether petitioner is liable for additions to tax for failing to file a tax_return for failing to pay the amount shown as due on a tax_return and for failing to pay estimated_taxes background some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time he filed the petition petitioner resided in apopka florida petitioner has installed ceramic tile since and he operated a tile business in petitioner accepted checks in payment for work performed and cashed those at trial respondent conceded that petitioner is entitled to a filing_status of married_filing_jointly and to a deduction for home mortgage interest_paid in by stipulation petitioner conceded that for he received dollar_figure of social_security income and dollar_figure of nonemployee compensation and did not file a tax_return checks at the banks on which they were drawn petitioner paid workers and paid other expenses in cash during petitioner used an extended-cab pickup truck to transport his crew and materials to tile jobs petitioner did not make any estimated_tax payments and did not pay any withholding taxes in petitioner did not file a tax_return for either or pursuant to sec_6020 respondent prepared a substitute for return for respondent included self- employment income reported on forms 1099-misc miscellaneous income and social_security_benefits reported on form ssa-1099 social_security_benefit statement on the substitute for return respondent allowed a personal_exemption and a standard_deduction on the substitute for return respondent issued a notice_of_deficiency petitioner timely filed a petition for redetermination discussion the parties have stipulated the items of income but dispute whether petitioner is entitled to deductions for expenses related to his tile business petitioner did not submit a schedule c as indicated supra note respondent concedes the filing_status and home mortgage interest_deduction respondent does not dispute that petitioner’s installation of tile in qualifies as a trade_or_business for federal_income_tax purposes on the record as a whole the court presumes continued profit or loss from business reflecting expense deductions claimed rather he claims deductions for cash payments to his crew and for costs of transporting his crew and materials to tile jobs we will address these deductions first and then consider the additions to tax determined by respondent i burden_of_proof a deficiency in general a taxpayer bears the burden_of_proof rule a 290_us_111 the burden_of_proof on factual issues that affect the taxpayer’s liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to such issues and satisfies the requirements under sec_7491 to substantiate items maintain required records and cooperate fully with the commissioner’s reasonable requests sec_7491 the burden_of_proof with respect to the deficiency respondent determined remains with petitioner because he has neither taken a position as to whether the burden should be shifted to respondent nor established that he has complied with the requirements of sec_7491 continued that petitioner’s business was a sole_proprietorship even though petitioner did not assert a reasonable dispute with respect to the income reported on the forms 1099-misc miscellaneous income so as to require respondent to verify the continued b additions to tax pursuant to sec_7491 the commissioner has the burden of production as to whether a taxpayer is liable for an addition_to_tax to meet this burden he must produce sufficient evidence showing that imposition of the addition_to_tax is appropriate in the particular case 116_tc_438 once respondent meets this burden petitioner must come forward with persuasive evidence that respondent’s determination is incorrect see rule a higbee v commissioner supra pincite as a defense to the additions to tax petitioner bears the burden_of_proof regarding reasonable_cause and lack of willful neglect or the applicability of an exception sec_6651 sec_6654 ii business_expense deductions as a general_rule sec_162 authorizes deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to substantiate each claimed deduction sec_6001 hradesky v continued information returns per sec_6201 respondent introduced in evidence canceled checks substantiating most of the payments moreover the parties stipulated the nonemployee compensation income commissioner 65_tc_87 affd 540_f2d_812 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer produces evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 petitioner claims deductions for compensation paid to his crew and business transportation_expenses he asks the court to accept his testimony as to the amounts paid and the expenses_incurred and to estimate the deductions allowable we discuss these expenses in turn a compensation expense deductions petitioner asserts that he hired several people in to help him install tile petitioner dealt primarily in cash he paid his helpers in cash he did not issue or file forms misc he explained that he did not have a bank account for the business because checks made out in the name of a company were difficult to cash petitioner stated that michael mckinney mr mckinney whom petitioner referred to as his son maintained records of how many weeks each helper worked so that each could be paid melvin burrell mr burrell identified at trial as petitioner’s other son worked in petitioner’s tile business for at least years petitioner and mr burrell each testified as to the following distribution of cash among petitioner and his crew in recipient petitioner michael mckinney melvin burrell arthur edwards jeff robinson berian justice total cash distributed total paid to workers payment dollar_figure big_number big_number big_number big_number big_number mr burrell claimed that he worked for petitioner for the entire year working a standard hours per day days a week mr burrell did not report the dollar_figure he claims petitioner paid him in or file a tax_return for mr burrell testified that he did not file a tax_return because he did not receive a form 1099-misc from petitioner compensation is deductible as a trade_or_business expense only if it is reasonable in amount based on services actually rendered and paid_or_incurred see o’connor v commissioner tcmemo_1986_444 sec_1_162-7 income_tax regs petitioner claims he paid each worker in cash more than the dollar_figure reporting threshold of sec_6041 however he failed to prepare or submit the required information returns to the internal_revenue_service see sec_1_6041-1 and income_tax regs petitioner asserted that mr mckinney maintained records of how much each person worked so each could be paid but petitioner did not produce any records to support payments to his crew and did not call mr mckinney to testify at trial we are not required to and do not accept petitioner’s self-serving testimony without corroborating evidence see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 lerch v commissioner tcmemo_1987_295 affd 877_f2d_624 7th cir mr burrell claimed that he earned dollar_figure for working full time for petitioner in the court does not find this testimony credible accordingly mr burrell’s testimony does not corroborate petitioner’s testimony to the extent such payments of compensation were made petitioner did not produce adequate_records mr burrell’s failure to report the dollar_figure he claims he was paid casts doubt on whether any amounts were actually paid petitioner’s failure_to_file information returns casts further doubt as to the compensation payments see haeder v commissioner tcmemo_2001_7 martens v commissioner tcmemo_1990_42 affd without published opinion 934_f2d_319 4th cir petitioner did not introduce any credible_evidence which would provide a basis for the court to conclude that deductible compensation was paid nor is there sufficient evidence to estimate the amount of compensation paid we conclude that petitioner is not entitled to a business_expense deduction for the dollar_figure he claims he paid to his crew b transportation expense deductions petitioner asserts that his truck was driven approximately big_number miles during for his business and that mr mckinney kept all the receipts for gasoline purchases and other business_expenses mr burrell asserts that it was he who drove petitioner’s truck to the job sites and that he drove close to big_number miles for the business in sec_274 supersedes the general_rule of cohan v commissioner supra and prohibits the court from estimating the taxpayer’s expenses with respect to certain items 50_tc_823 affd per curiam the court notes that each member of petitioner’s crew is related to petitioner two sons two nephews and a grandson when deductions are claimed for compensation paid to family members the court carefully scrutinizes the transactions hamdi v commissioner tcmemo_1993_38 affd without published opinion 23_f3d_407 6th cir because we conclude that petitioner has failed adequately to substantiate the payments claimed further scrutiny is not required f 2d 2d cir sec_274 imposes strict substantiation requirements for inter alia traveling expenses and expenses with respect to listed_property listed_property is defined in sec_280f to include passenger automobiles and other_property used for transportation pursuant to sec_274 a taxpayer must substantiate a claimed automobile expense with adequate_records or sufficient evidence corroborating his own testimony as to the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for_the_use_of the automobile sec_1_274-5t temporary income_tax regs fed reg date petitioner seeks to deduct expenses for driving to job sites throughout florida the only detail he offers is vague testimony of roughly big_number miles driven in aside from his own self-serving testimony and the testimony of mr burrell petitioner has not offered any evidence to satisfy the threshold requirement of showing that any transportation_expenses were paid_or_incurred in carrying on a particular trade_or_business a fortiori such evidence necessarily falls short of meeting the heightened substantiation requisites of sec_274 petitioner failed to satisfy the substantiation requirements of sec_274 and introduced no receipts for gasoline or other transportation_expenses the expenses claimed for transporting crew and materials and for business use of a truck in are not deductible iii additions to tax respondent determined additions to tax for failure_to_file a tax_return sec_6651 for failure_to_pay_tax reported on a return sec_6651 and for failure to pay estimated_tax sec_6654 petitioner routinely hired a tax_return_preparer he claimed that he turned the responsibility for managing the financial aspects of his business over to mr mckinney in petitioner argues that he should not be held liable for the additions to tax because he relied on mr mckinney to prepare and file his tax returns a sec_6651 failure_to_file a tax_return the parties stipulated that petitioner did not file a federal_income_tax return for and that he had gross_income of dollar_figure his income exceeded the threshold of sec_6012 therefore he had an obligation to file a return respondent made a substitute for return for petitioner under sec_6020 a return prepared under sec_6020 is to be disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 accordingly it is petitioner’s burden to prove that he had reasonable_cause and lacked willful neglect in not filing his return see sec_6651 469_us_241 higbee v commissioner t c pincite sec_301_6651-1 proced admin regs petitioner claimed that for mr mckinney promised to handle the record keeping for the business and to hire someone to prepare and file the tax returns he asserts that he relied on mr mckinney’s promise and only learned that mr mckinney had not kept this promise when he received the notice_of_deficiency from respondent a taxpayer has a duty to file a complete and accurate tax_return and cannot avoid that duty by placing responsibility with an agent united_states v boyle supra pincite 88_tc_654 morever it is well established that an agent’s failure to prepare and file a return does not itself constitute reasonable_cause for failure_to_file within the meaning of sec_6651 57_tc_1 mr mckinney’s failure to meet petitioner’s expectations with respect to preparing and filing petitioner’s tax_return does not excuse petitioner’s failure_to_file his own tax_return because petitioner has failed to offer satisfactory evidence of reasonable_cause and lack of willful neglect for his failure_to_file respondent’s determination that he is liable for the addition_to_tax under sec_6651 is sustained b sec_6651 failure to pay amount shown as tax respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 because the record clearly reflects that petitioner did not pay the amount shown as due on a tax_return as with petitioner’s failure_to_file discussed above petitioner’s reliance on mr mckinney does not excuse petitioner’s failure to pay the tax due for petitioner failed to offer sufficient evidence of reasonable_cause and lack of willful neglect for his failure to pay the tax due for accordingly respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 is sustained under sec_6651 the substitute for return is to be treated as a return filed by petitioner for purposes of determining the amount of the addition_to_tax under sec_6651 c sec_6654 failure to pay estimated income_tax sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes petitioner challenged the applicability of each addition_to_tax respondent determined therefore in order to satisfy his burden of production under sec_7491 for the sec_6654 addition_to_tax respondent must produce the evidence necessary to enable the court to conclude that petitioner had an obligation to make an estimated_tax payment 127_tc_200 specifically respondent must produce evidence showing that petitioner had a required_annual_payment as defined by sec_6654 for the year at issue id under sec_6654 required_annual_payment means the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year petitioner did not file a tax_return for therefore under the flush language of sec_6654 clause ii does not apply with respect to determining the required_annual_payment for petitioner had a tax_liability for but did not file a tax_return for therefore the court concludes that petitioner had a required_annual_payment for pursuant to the parenthetical language in sec_6654 the sec_6654 addition_to_tax is mandatory unless petitioner can place himself within one of the computational exceptions provided by sec_6654 see 91_tc_874 75_tc_1 there is no exception for reasonable_cause or lack of willful neglect 33_tc_1071 petitioner has not shown that any of the statutory exceptions under sec_6654 applies respondent's determination as to the addition_to_tax under sec_6654 is sustained respondent’s determinations are sustained except to the extent of concessions made to reflect the foregoing decision will be entered under rule
